Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I, claims 2-28, in the reply filed on 14 December 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner to examine all of the claimed inventions.  This is not found persuasive because the non-elected invention would at least require searching in B23B 35/00, and would also require additional text searching not required by the elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 December 2021.

Claim Objections
Claim 15 is objected to because of the following informalities: in claim 15, last line, the word “indica” should be changed to “indicia”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an alignment feature” in claim 2, and “a securing member” in claims 2 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an alignment feature” in claim 15.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 recites “wherein the alignment feature on the stop collar is an opening in the stop collar”, which is also recited in parent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 9-11, 13-16, 19-20, 23-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143).
Regarding claim 2, Park discloses a stepped drill bit system 20 for drilling pocket holes, comprising: a stepped drill bit 14; the stepped drill bit having a shaft 141; the stepped drill bit extending a length from a connection end 144 to a drilling end 142; wherein the drilling end is configured to drill into a workpiece 10; the stepped drill bit having a larger diameter portion 143; the stepped drill bit having a stepped feature positioned at the drilling end, the stepped feature having a smaller diameter portion 142; the stepped drill bit having a plurality of indicia 149 that correspond to workpiece thickness; a stop collar 147; the stop collar having an alignment feature (a double-dotted line, see column 12, lines 8-13); the stop collar having a securing member (set screw, see figure 2A, equivalent to set screw 429); wherein the stop collar is configured to be placed over the shaft of the stepped drill bit; wherein when the stop collar is 
Park does not disclose the stop collar having an alignment feature being an opening in the stop collar.  Bharadwaj et al. teaches the use of a drill bit 100 that comprises an alignment feature 316 that is in the form of an opening in a stop collar 300 that is used for the purpose of aligning with an indicia 242 on the drill bit to control the drill depth (see column 3, lines 6-12).  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the alignment feature opening as taught by Bharadwaj et al. in order to use an alternative, easily seen means for aligning the drill bit with the depth stop.
Regarding claim 3, the modified invention of Park discloses wherein the connection end 144 is configured to be received in a chuck of a drill.
Regarding claim 6, the modified invention of Park discloses wherein the alignment feature on the stop collar 147 is an opening in the stop collar (as modified by Bharadwaj et al.).
Regarding claim 7, the modified invention of Park discloses wherein the alignment feature on the stop collar is a hole in the stop collar (as modified by Bharadwaj et al.).
The “wherein the plurality of indicia of the stepped drill bit are etched into the stepped drill bit” limitation in claim 9 is being treated as a product-by-process limitation and as such does not further limit the claim beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 10, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose wherein the alignment feature on the stop collar is a circular opening.  However, it would have been an obvious matter of design choice to make the stop collar openings of whatever form or shape was desired or expedient for the purpose of providing the capability of reading the indicia on the drill bit.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 11, the modified invention of Park discloses wherein the plurality of indicia 149 on the stepped drill bit include numerical values that correspond to workpiece thickness.
Regarding claim 13, the modified invention of Park discloses wherein the securing member (set screw) is configured to secure the stop collar 147 in position on 
Regarding claim 14, the modified invention of Park discloses wherein the securing member (set screw) is a threaded shaft that is configured to extend through the stop collar 147 and engage the stepped drill bit 14 thereby securing the stop collar in place.
Regarding claim 15, Park discloses a stepped drill bit system 20 for drilling pocket holes, comprising: a stepped drill bit 14; the stepped drill bit extending a length from a connection end 144 to a drilling end 142; the stepped drill bit having a shaft 141 having a larger diameter portion 143 and a stepped feature positioned at the drilling end, the stepped feature having a smaller diameter portion 142; a plurality of indicia 149 positioned on the shaft of the stepped drill bit, wherein the plurality of indicia correspond to workpiece thickness; a stop collar 147; the stop collar having an alignment feature (a double-dotted line, see column 12, lines 8-13); the stop collar having a securing member (set screw, see figure 2A, equivalent to set screw 429); wherein when the stop collar is placed over the shaft of the stepped drill bit, and the alignment feature of the stop collar is aligned with an indicia of the plurality of indicia of the stepped drill bit and secured in place with the securing member, the stepped drill bit is configured to form a pocket hole in a workpiece, having a thickness that corresponds to the indicia of the plurality of indicia.
Park does not disclose the stop collar having an alignment feature being an opening in the stop collar.  Bharadwaj et al. teaches the use of a drill bit 100 that 
Regarding claim 16, the modified invention of Park discloses further comprising a pocket hole jig 20 having a drill guide 23; wherein the drill guide is configured to guide the stepped drill bit 14 for drilling the pocket hole in the workpiece at the angle; and wherein when the pocket hole jig is placed on the workpiece the pocket hole is drilled by inserting the stepped drill bit into the drill guide of the pocket hole jig and drilling the pocket hole in the workpiece at the angle until the stop collar 147 engages the pocket hole jig.
Regarding claim 19, the modified invention of Park discloses wherein the alignment feature on the stop collar is an opening in the stop collar (as modified by Bharadwaj et al.).
Regarding claim 20, the modified invention of Park discloses wherein the alignment feature on the stop collar is a hole in the stop collar (as modified by Bharadwaj et al.).
The “wherein the plurality of indicia of the stepped drill bit are etched into the stepped drill bit” limitation in claim 22 is being treated as a product-by-process limitation and as such does not further limit the claim beyond the structural limitations cited in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 23, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose wherein the alignment feature on the stop collar is a circular opening.  However, it would have been an obvious matter of design choice to make the stop collar openings of whatever form or shape was desired or expedient for the purpose of providing the capability of reading the indicia on the drill bit.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 24, the modified invention of Park discloses wherein the plurality of indicia 149 on the stepped drill bit 14 include numerical values that correspond to workpiece thickness.
Regarding claim 26, the modified invention of Park discloses wherein the securing member (set screw) is configured to secure the stop collar 147 in position on the stepped drill bit 14 when tightened; wherein the securing member is configured to permit the stop collar to be moved to a plurality of different positions along the stepped drill bit when tightened.
Regarding claim 27, the modified invention of Park discloses wherein the securing member (set screw) is a threaded shaft that is configured to extend through the stop collar 147 and engage the stepped drill bit 14 thereby securing the stop collar in place.
Regarding claim 28, the modified invention of Park discloses wherein the connection end 144 is configured to be received in a chuck of a drill.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Sommerfeld et al. (US 6,481,937).
Regarding claims 4 and 17, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose further comprising a workpiece thickness gauge, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece.  
Sommerfeld et al. teaches the use of a stepped drill bit system comprising a stepped drill bit 214 and a workpiece thickness gauge 806, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece (see column 7, lines 57-67) for the purpose of precisely locating a stop collar 220 on the drill bit.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the workpiece thickness gauge as taught by Sommerfeld et al. in order to more easily align the stop collar on the drill bit at the desired drilling depth.
Regarding claims 5 and 18, the modified invention of Park discloses the invention substantially as claimed, except the modified invention of Park does not disclose further comprising a workpiece thickness gauge, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a measured workpiece; wherein the plurality of indicia on the workpiece thickness gauge correspond to the plurality of indicia on the stepped drill bit.
Sommerfeld et al. teaches the use of a stepped drill bit system comprising a stepped drill bit 214 and a workpiece thickness gauge 806, the workpiece thickness gauge having a plurality of indicia that indicate the thickness of a workpiece (see column 7, lines 57-67) for the purpose of precisely locating a stop collar 220 on the drill bit.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the system of Park with the workpiece thickness gauge as taught by Sommerfeld et al. in order to more easily align the stop collar on the drill bit at the desired drilling depth.
Additionally, the plurality of indicia on the workpiece thickness gauge as taught by Sommerfeld et al. would inherently correspond to the plurality of workpiece thickness indicia on the stepped drill bit of Park, as these indicia would be the same values for each workpiece thickness.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Ebert et al. (DE 10 2008 022 968 A1).
Regarding claims 8 and 21, the modified invention of Park discloses the invention substantially as claimed, except Park does not disclose wherein the alignment feature on the stop collar is a recess in the stop collar.  Ebert et al. teaches the use of a stop collar 22 that comprises an alignment feature that is in the form of a recess 23 for the purpose of providing an unobstructed view of the work section.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the stop collar of Park with the stop collar recess as taught by Ebert et al. in order to use an alternative shape for aligning the stop collar with the indicia on the drill bit.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 8,840,345) in view of Bharadwaj et al. (US 7,771,143) and further in view of Abrams (US 7,048,477).
Regarding claims 12 and 25, the modified invention of Park discloses wherein the plurality of indicia on the stepped drill bit correspond to workpiece thickness.  Park does not disclose wherein the plurality of indicia on the stepped drill bit include a plurality of rings around the shaft of the stepped drill bit.  Abrams teaches the use of a drill bit 20 that comprises a plurality of indicia markings 24 formed as colored rings around the drill bit shaft for the purpose of being able to more easily see the indicia.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the indicia of Park to include the colored rings as taught by Ebert et al. in order to be able to more easily see the indicia on the drill bit shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        20 January 2022